IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-0258-11



                      MICHAEL ANGELO BERBER, Appellant

                                              v.

                                THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                             TRINITY COUNTY

              Per curiam.

                                       OPINION


       Appellant was convicted of murder and sentenced to confinement for life. The

Court of Appeals affirmed the conviction. Berber v. State, (Tex. App. — Tyler, No. 12-

10-00041-CR, delivered January 12, 2011). Appellant’s petition for discretionary review

was dismissed as untimely filed on June 22, 2011. Appellant has filed a motion for

rehearing requesting reinstatement of his petition so that it will be considered by this
                                                                             Berber - 2

Court. Appellant’s motion for rehearing is granted. His petition filed in this Court on

June 15, 2011, is reinstated as of August 24, 2011, and will be considered in accord with

Tex.R.App.P. 68. Appellant must file copies of his petition for discretionary review with

this Court within 14 days of the date of this opinion. See Tex.R.App.P. 9.3(b).




Delivered August 24, 2011
Do not publish